Citation Nr: 1437188	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-43 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from July 1981 to July 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

Entitlement to service connection for schizophrenia was previously denied by the RO in December 1994 and April 2000, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year periods.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  An unappealled December 1994 rating decision denied service connection for schizophrenia on the basis that no psychiatric diagnosis or treatment was shown during service and the evidence did not establish that a psychosis manifested to a compensable degree within one year of service separation.

2.  An unappealled April 2000 rating decision declined to reopen service connection for schizophrenia on the basis that there was no evidence to indicate that the disorder was incurred in or aggravated by military service and the evidence did not establish that a psychosis manifested to a compensable degree within one year of service separation.

3.  The evidence received since the December 1994 and April 2000 rating decisions relates to an unestablished fact of continuous symptoms of psychosis since service separation.

4.  Symptoms of the Veteran's currently diagnosed schizophrenia have been continuous since service.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision to deny service connection for schizophrenia became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The April 2000 rating decision that declined to reopen service connection for schizophrenia became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.          §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013). 

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159 (2013).  The Board reopens and grants service connection for schizophrenia, constituting a full grant of the benefit sought on appeal.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and to assist is necessary.   

Reopening Service Connection for Schizophrenia

The Veteran seeks to reopen the previously denied claim of service connection for schizophrenia.  The claim, initially filed in July 1994, was originally denied in a December 1994 rating decision.  The Veteran sought to reopen the previously denied claim in January 2000, which the RO declined to reopen in an April 2000 rating decision.  The Veteran did not initiate an appeal of the decisions or submit any new and material evidence within the applicable one-year periods.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the December 1994 rating decision, the RO denied service connection for schizophrenia on the basis that no psychiatric diagnosis or treatment was shown during service and the evidence did not establish that a psychosis manifested to a compensable degree within one year of service separation.  The pertinent evidence of record at the time of the December 1994 rating decision includes service treatment records, a September 1994 VA examination report, private treatment records dated from April 1990 to December 1991, VA treatment records dated from December 1991 to June 1994, and the Veteran's lay statements.

In the April 2000 rating decision, the RO declined to reopen service connection for schizophrenia on the basis that there was no evidence to indicate that the disorder was incurred in or aggravated by military service and the evidence did not establish that a psychosis manifested to a compensable degree within one year of service separation.  The additional pertinent evidence of record at the time of the April 2000 rating decision includes lay statements from the Veteran and his brother and VA treatment records dated from August 1991 to March 2000. 

The Board has reviewed the evidence of record received since the April 2000 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for schizophrenia.  Lay statements received from the Veteran and his family members, including at the June 2011 decision review officer (DRO) hearing, detail continuous psychiatric symptoms since the Veteran's separation from service.  In a September 2009 medical opinion, based on the Veteran's history, the Veteran's VA psychiatrist opined that the Veteran's psychiatric symptoms had begun during service and continued since service separation.  The Board finds that this evidence, received after April 2000 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of continuing psychiatric symptoms since service separation (a necessary element for presumptive service connection).  38 C.F.R. § 3.303(b).   

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been received, the request to reopen service connection for schizophrenia is granted to this extent.  In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the August 1984 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the December 1994 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for Schizophrenia

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with schizophrenia, which is a psychosis as defined by 38 C.F.R. § 3.384.  Psychosis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including schizophrenia (which is a psychosis), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran essentially contends that he experienced in-service psychiatric symptoms that have continued since service separation.  The Veteran stated, during the pendency of the claim, that he had experienced symptoms of schizophrenia since service separation.  

As the Board is granting service connection for schizophrenia based on presumptive service connection based on continuity of symptomatology (adjudicated below) since service under 38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)), and presumptive service connection based on manifestation of a psychosis to 10 percent within one year of service (38 C.F.R. § 3.307)  pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, other service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides actual questions of law or fact).

First, the evidence of record demonstrates that the Veteran has currently diagnosed schizophrenia.  See December 2013 VA examination report.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced in-service psychiatric symptoms.  May 1993 and May 1994 Social Security Administration (SSA) mental status examination reports note that the Veteran reported that his psychiatric problems began in 1983 during service.  The Veteran reported that he became more withdrawn and isolated during service.  In the July 2008 claim, the Veteran reported that he had problems with the beginnings of schizophrenic paranoia during service at the time he filed for conscientious objector status in October 1983.  In a June 2011 written statement, the Veteran's mother reported that, shortly after service separation, the Veteran began to show signs of confusion.  

At a June 2011 decision review officer (DRO) hearing, the Veteran testified that his psychiatric symptoms began during service when he began experiencing paranoia, which caused him to be isolated and alienated during the last year of service.  The Veteran reported that in October 1985 (three months following service separation) he experienced his first out-of-service "complete emotional and mental collapse" during which time he isolated himself and was afraid to go out in public.  The Veteran's brother testified that, when the Veteran returned from active service, he was withdrawn and isolated and described instances of the Veteran's paranoia shortly after service separation.  The Veteran's sister testified that the Veteran's behavior changed approximately halfway through active service, i.e., 1983, and that the Veteran wrote her letters during service that detailed his paranoia.  Based on the above, the Board finds that the Veteran has credibly reported psychiatric symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's schizophrenia have been continuous since 

service.  Although the Veteran was not specifically diagnosed with schizophrenia in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service psychiatric symptoms in service and the Veteran and his family members have reported continued psychiatric symptoms since service separation.  

Throughout the course of this appeal, the Veteran and his family members have consistently contended that symptoms of schizophrenia began during service and continued to worsen since service separation.  See July 2008 claim; June 2011 DRO hearing transcript.  The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his psychiatric symptoms have been continuous since service.  Falzone v. Brown, 	 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Additionally, in a September 2009 letter, the Veteran's VA psychiatrist noted that the Veteran had reported beginning to have trouble with paranoia, racing thoughts, and sleeping in October 1983.  After detailing the Veteran's psychiatric history, the VA psychiatrist opined that symptoms of chronic paranoid schizophrenia began during service.

The Board finds that the Veteran's reports of schizophrenic symptomatology since service separation, in the context of the demonstrated in-service psychiatric symptoms and current diagnoses, are sufficient to place in equipoise the question of whether the current schizophrenia was incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on 

continuous post-service psychiatric symptoms, presumptive service connection for schizophrenia is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.    


ORDER

As new and material evidence has been received, the appeal to reopen service connection for schizophrenia is granted.

Service connection for schizophrenia is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


